DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “means for excluding the quantity of infrared pixel sensors” and “means for excluding the quantity of color pixel sensors” in claim 26-27.
Review of the specification indicates:
“means for excluding the quantity of infrared pixel sensors” is further disclosed when the specification on ¶78 indicates “one or more process blocks of Fig. 8” which is a flowchart of process 800 that “may be performed by one or more components of device 200, such as processor 210” and ¶83 indicates “process 800 includes excluding the quantity of infrared pixel sensors”, and 
“means for excluding the quantity of color pixel sensors” is further disclosed when the specification on ¶78 indicates “one or more process blocks of Fig. 8” which is a flowchart of process 800 that “may be performed by one or more components of device 200, such as processor 210” and ¶84 indicates “process 800 includes excluding the quantity of color pixel sensors”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,4-10,18-23,25-29,31,33-38 rejected under 35 U.S.C. 103 as being unpatentable over Lee; Johnny C. (US 20140240492 A1) in view of OTSUBO; Hiroyasu et al. (US 20180270462 A1)
Regarding claim 1, Lee teaches,
A spectral image capturing device, (title, “image sensor with color and IR sensing”) comprising: 
a filter array (¶170, Fig. 21 and 23, “a color filter array (CFA) 2124”) including a quantity of color filters configured to block infrared light and pass visible light (¶171 and 170, “subset of photosensors underlying the color filter elements of the CFA 2124 collect light of the corresponding color” each filter element is “selectively transmissive with respect to a corresponding subspectrum” where color photosensors receive respective filtered  of the visible light spectrum “ in different colors of light”) and a quantity of infrared filters configured to block the visible light and pass the infrared light; (¶171 and 183, “subset of photosensors underlying the IR filter elements of the CFA 2124 collect IR light“ such that “the IR filter element ideally is configured to selectively permit only light in the IR spectrum”) and 
an image sensor including an array of pixel sensors (¶170 and Fig. 21, “array 2120 of photosensors (e.g., photosensor 2122)”) configured to produce a spectral image based at least in part on one or more of the visible light (¶182, “RGB pixel set 2308 in the subblock 2304 is demosaiced to generate a corresponding pixel 2310 in a pixel subblock 2312 of the color image 2306”) and the infrared light passed by the filter array, (¶182, “IR data from each IR photosensor 2316 in the subblock 2304 may be used to form a corresponding pixel 2318 in a corresponding subblock 2320 of the depth image 2314”) wherein the array of pixel sensors (¶170, “array 2120 of photosensors”) includes: 
a quantity of color pixel sensors, corresponding to the quantity of color filters, (¶171, “a color filter element and its underlying photosensor is referred to herein as a "color photosensor"”) configured to sense visible light passed from the quantity of color filters, (¶170 and fig. 21, “color/IR sensor array 2104 is exposed to light, each photosensor collects photons selectively transmitted through the corresponding overlying filter element” such that color filter elements “C” transmit “different colors of light”) and 
a quantity of infrared pixel sensors, corresponding to the quantity of infrared filters, (¶171, “IR filter element and its underlying photosensor is referred to herein as an "IR photosensor"”) configured to sense infrared light passed from the quantity of infrared filters. (¶170 and fig. 21, “color/IR sensor array 2104 is exposed to light, each photosensor collects photons selectively transmitted through the corresponding overlying filter element” such that IR filter elements “IR” transmit “light in the infrared spectrum”)
	but does not explicitly teach, 
wherein the quantity of infrared filters is less than a quarter of the quantity of color filters;
	However, Otsubo teaches additionally, 
wherein the quantity of infrared filters (¶98-100 and Fig. 5(c), “IR filter”) is less than a quarter of the quantity of color filters; (¶100 and Fig. 5(c), “two filter parts of F24 and F42 are IR” where there are eight green filters, four red filters, and two blue filters as depicted in Fig, 5(c))
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image sensor of Lee with the modified Bayer array of Otsubo which has two IR filters two of four blue filter positions. This replacement allows for infrared capture without reducing the green color collection which humans have high sensitivity to. 

Regarding claim 4, Lee in view of Otsubo teaches the limitations of claim 1,
	Lee teaches additionally, 
one or more red light filters, one or more green light filters, or one or more blue light filters. (¶172 and fig. 21-2130, “subblocks having a Red-Green-Blue-IR pattern” as part of the “a mosaic 2130 of the color filter elements and IR filter elements of the CFA 2124” depicted in Fig. 21 which includes filter elements for red green and blue color filter elements) 

Regarding claim 5, Lee in view of Otsubo teaches the limitations of claim 1,
	Lee teaches additionally, 
quantity of infrared filters is equal to one (¶172 and Fig. 21-2130, “second Green filter element” replaced with one IR filter element of each subblock as depicted in Fig. 21  “leading to subblocks having a Red-Green-Blue-IR pattern”) 

Regarding claim 6, Lee in view of Otsubo teaches the limitations of claim 1,
	Lee teaches additionally, 
spectral image is a first spectral image (¶173, “a color image”) or a second spectral image, (¶173, “an IR image (or depth image)”) wherein the first spectral image is produced based at least in part on the quantity of color pixel sensors, (¶173, “photosensors matched to the color filter elements (that is, the color photosensors) is used to construct a color image”) and wherein the second spectral image is produced based at least in part on the quantity of infrared pixel sensors. (¶173, “IR photosensors is us used to construct an IR image (or depth image) from a reflected modulated light”) 

Regarding claim 7, Lee in view of Otsubo teaches the limitations of claim 1,
	Lee teaches additionally, 
produce the spectral image (¶173, “color image”) based at least in part on the quantity of color pixel sensors when the quantity of infrared pixel sensors are not used. (¶173, “a color mode whereby the signaling from the subset of photosensors matched to the color filter elements (that is, the color photosensors) is used to construct a color image and the signaling from the subset of photosensors matched to the IR filter elements is discarded”)

Regarding claim 8, Lee in view of Otsubo teaches the limitations of claim 1,
	Lee teaches additionally, 
produce the spectral image (¶173, “IR image (or depth image)”) based at least in part on the quantity of infrared pixel sensors when the quantity of color pixel sensors are not used. (¶173, “a depth mode whereby the signaling from the IR photosensors is us used to construct an IR image (or depth image)” such that “the signaling from the color photosensors is discarded”) 

Regarding claim 9, Lee in view of Otsubo teaches the limitations of claim 1,
Lee teaches additionally, 
one or more lenses (¶53 and Fig. 4-414, “lens 414 of the forward-facing imaging camera 116”) configured to direct the visible light and the infrared light to the filter array. (¶176,53, and Fig. 4-116, “imaging camera exposes the color/IR sensor array 2104 to light gathered through the lens of the imaging camera” such as the forward-facing imaging camera 116 as depicted in fig. 4-116 which “collect light in accordance with their corresponding color spectrums” and “collect IR light present in the impinging light”) 

Regarding claim 10, Lee in view of Otsubo teaches the limitations of claim 1,
	Lee teaches additionally, 
infrared light source (¶56 and Fig. 13-119, “modulated light projector 119”) configured to produce the infrared light. (¶56, “modulated light projector 119 projects an infrared modulated light pattern 424 in a direction”)

Regarding claim 18, it is the method claim of device claim 1. Refer to rejection of claim 1 to teach the limitations of claim 18.

Regarding claim 19, dependent on claim 18, it is the method claim of device claim 6, dependent on claim 1. Refer to rejection of claim 6 to teach the limitations of claim 19.

Regarding claim 20, dependent on claim 18, it is the method claim of device claim 7, dependent on claim 1. Refer to rejection of claim 7 to teach the limitations of claim 20.

Regarding claim 21, dependent on claim 18, it is the method claim of device claim 8, dependent on claim 1. Refer to rejection of claim 8 to teach the limitations of claim 21.

Regarding claim 22, dependent on claim 18, it is the method claim of device claim 9, dependent on claim 1. Refer to rejection of claim 9 to teach the limitations of claim 22.

Regarding claim 23, dependent on claim 18, it is the method claim of device claim 10, dependent on claim 1. Refer to rejection of claim 10 to teach the limitations of claim 23.

Regarding claim 25, it is the apparatus claim of device claim 1. Refer to rejection of claim 1 to teach the limitations of claim 25.

Regarding claim 26, dependent on claim 25, it is the apparatus claim of device claim 7, dependent on claim 1. Refer to rejection of claim 7 to teach the limitations of claim 26.

Regarding claim 27, dependent on claim 25, it is the apparatus claim of device claim 8, dependent on claim 1. Refer to rejection of claim 8 to teach the limitations of claim 27.

Regarding claim 28, dependent on claim 25, it is the apparatus claim of device claim 9, dependent on claim 1. Refer to rejection of claim 9 to teach the limitations of claim 28.

Regarding claim 29, dependent on claim 25, it is the apparatus claim of device claim 10, dependent on claim 1. Refer to rejection of claim 10 to teach the limitations of claim 29.

Regarding claim 31, Lee teaches, 
A device, (title, “image sensor with color and IR sensing”) comprising: 
a filter array (¶170, Fig. 21 and 23, “a color filter array (CFA) 2124”) including a quantity of color filters configured to block infrared light and pass visible light (¶171 and 170, “subset of photosensors underlying the color filter elements of the CFA 2124 collect light of the corresponding color” each filter element is “selectively transmissive with respect to a corresponding subspectrum” where color photosensors receive respective filtered  of the visible light spectrum “ in different colors of light”) and a quantity of infrared filters configured to block the visible light and pass the infrared light, (¶171 and 183, “subset of photosensors underlying the IR filter elements of the CFA 2124 collect IR light“ such that “the IR filter element ideally is configured to selectively permit only light in the IR spectrum”) and 
an image sensor (¶170 and Fig. 21, “array 2120 of photosensors (e.g., photosensor 2122)”) configured to produce a spectral image based at least in part on the visible light (¶182, “RGB pixel set 2308 in the subblock 2304 is demosaiced to generate a corresponding pixel 2310 in a pixel subblock 2312 of the color image 2306”) and the infrared light passed by the filter array. (¶182, “IR data from each IR photosensor 2316 in the subblock 2304 may be used to form a corresponding pixel 2318 in a corresponding subblock 2320 of the depth image 2314”)
	But does not explicitly teach, 
wherein the quantity of infrared filters (¶98-100 and Fig. 5(c), “IR filter”) is less than a quarter of the quantity of color filters; wherein the quantity of infrared filters (¶100 and Fig. 5(c), “two filter parts of F24 and F42 are IR” where there are eight green filters, four red filters, and two blue filters as depicted in Fig, 5(c))
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image sensor of Lee with the modified Bayer array of Otsubo which has two IR filters two of four blue filter positions. This replacement allows for infrared capture without reducing the green color collection which humans have high sensitivity to. 

Regarding claim 32, Lee in view of Otsubo teaches the limitations of claim 31,
	Lee teaches additionally,
quantity of infrared filters is equal to one. (¶172 and Fig. 21-2130, “ a mosaic 2130 of the color filter elements and IR filter elements of the CFA 2124 that are arranged in a modified Bayer pattern, whereby the second Green filter element that would be found in each Red-Green-Green-Blue (RGGB) subblock is instead replaced with an IR filter element, leading to subblocks having a Red-Green-Blue-IR pattern” where each pattern of the modified Bayer pattern includes only one IR filter as depicted in fig. 21-2130)

Regarding claim 33, Lee in view of Otsubo teaches the limitations of claim 31,
	Lee teaches additionally, 
quantity of infrared filters includes an infrared filter (¶171, “IR cut-off filter elements (that is, filter elements configured to selectively transmit light in the infrared spectrum)”) that is surrounded by a plurality of color filters of the quantity of color filters. (¶171 and Fig. 21, “mosaic of color filter elements” of color filter elements that selectively transmit “different subspectrums of the visible light spectrum” such as depicted in Fig. 21 where “color filter elements and IR filter elements of the CFA  2124 that are arranged in a modified Bayer pattern, whereby the second Green filter element that would be found in each Red-Green-Green-Blue (RGGB) subblock is instead replaced with an IR filter element, leading to subblocks having a Red-Green-Blue-IR pattern”)

Regarding claim 34, Lee in view of Otsubo teaches the limitations of claim 31,
	Lee teaches additionally, 
quantity of color filters (¶172 and Fig. 21, “color filter elements”) includes a quantity of red light filters, a quantity of green light filters, and a quantity of blue light filters. (¶171-172 and Fig. 21, “color filter elements and IR filter elements of the CFA 2124 that are arranged in a modified Bayer pattern” such that the elements are arranged in “a Red-Green-Blue-IR pattern” which include red, green, and blue filters as depicted in fig. 21)

Regarding claim 35, Lee in view of Otsubo teaches the limitations of claim 31,
Otsubo teaches additionally,
quantity of green light filters is greater than the quantity of blue light filters. (¶100,90, and Fig. 5(c), “color filter 3b” including “eight filter parts of F12, F14, F21, F23, F32, F34, F41, and F43 are G” where G denotes and “two filter parts of F22 and F44 are B” where B denotes blue)

Regarding claim 36, Lee in view of Otsubo teaches the limitations of claim 31,
Otsubo teaches additionally,
quantity of green light filters is greater than the quantity of red light filters. (¶100,90 and Fig. 5(c), “color filter 3b” including “eight filter parts of F12, F14, F21, F23, F32, F34, F41, and F43 are G” where G denotes green and “four filter parts of F11, F13, F31, and F33 are R” where R denotes red)

Regarding claim 37, Lee in view of Otsubo teaches the limitations of claim 31,
Otsubo teaches additionally,
quantity of green light filters is double at least one of the quantity of blue light filters or the quantity of red light filters. (¶100,90 and Fig. 5(c), “color filter 3b” including “eight filter parts of F12, F14, F21, F23, F32, F34, F41, and F43 are G” where G denotes green, “four filter parts of F11, F13, F31, and F33 are R” where R denotes red, and “two filter parts of F22 and F44 are B” where B denotes blue)

Regarding claim 38, Lee in view of Otsubo teaches the limitations of claim 31,
	Otsubo teaches additionally, 
quantity of green light filters is more than double the quantity of infrared filters. (¶100,90 and Fig. 5(c), “color filter 3b” including “eight filter parts of F12, F14, F21, F23, F32, F34, F41, and F43 are G” where G denotes green and “two filter parts of F24 and F42 are IR” where IR denotes infrared)

Claim(s) 11,24,30 rejected under 35 U.S.C. 103 as being unpatentable over Lee; Johnny C. (US 20140240492 A1) in view of OTSUBO; Hiroyasu et al. (US 20180270462 A1) in view of EGAWA; Yoshitaka (US 20100315541 A1)
Regarding claim 11, Lee in view of Otsubo teaches the limitations of claim 1,
	But does not explicitly disclose the additional limitation of claim 11,
	However, Egawa teaches additionally, 
a phase-shift mask (¶87, Fig. 9A and 9B, “phase-shift plate 3”) coupled to one or more of the filter array or the image sensor, (¶87,48, Fig. 9A,9B, and 1-11, “phase-shift plate 3 is arranged between the lens 2 and the sensor chip 1” as depicted in Figs. 9A and 9B where the sensor unit 11 arranged with “four types of color filters” and associated photodiodes of sensor chip 1 as depicted in Fig. 1) wherein the spectral image is produced based at least in part on the phase-shift mask. (¶87-88, Fig. 9A and 9B, “phase-shift plate 3 can change a focal length by modulating the phase of light in accordance with an area through which the light passes” such that “depth of focus can be increased, i.e., the depth of field can be increased”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the image sensor of Lee with the modified Bayer array of Otsubo with the optical mask of Egawa which can increase depth of field. This allows for the image system to focus to different distances. 

Regarding claim 24, dependent on claim 18, it is the method claim of device claim 11, dependent on claim 1. Refer to rejection of claim 11 to teach the limitations of claim 24.

Regarding claim 30, dependent on claim 25, it is the apparatus claim of device claim 11, dependent on claim 1. Refer to rejection of claim 11 to teach the limitations of claim 30.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483